Case: 14-40934      Document: 00512964096         Page: 1    Date Filed: 03/10/2015




                    REVISED MARCH 10, 2015
           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 14-40934
                                                                                  Fifth Circuit


                                  Summary Calendar
                                                                                FILED
                                                                            March 4, 2015
                                                                           Lyle W. Cayce
COURTLAND LINDSAY,                                                              Clerk

              Plaintiff - Appellant

v.

THE CITY OF TYLER,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                   6:14-CV-642


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Courtland Lindsay filed a pro se suit against
Defendant-Appellee the City of Tyler on July 24, 2014. The suit was dismissed
on August 28, 2014 pursuant to Federal Rules of Civil Procedure 12(b)(1) and
12(b)(6). Because Lindsay has wholly failed, both below and on appeal, to



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40934        Document: 00512964096        Page: 2   Date Filed: 03/10/2015



                                      No. 14-40934
assert any comprehensible or legally cognizable claims, this appeal is
dismissed as frivolous and entirely without merit. 1 See 5th Cir. R. 42.2.




      1   All pending motions are thereby rendered moot.
                                             2